 H & R CONTRACTING CORP.491H & R Contracting Corp. and Plumbers LocalUnion No. 1, United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada,AFL-CIO. Case 29-CA-8060April 1, 1981DECISION AND ORDERUpon a charge filed on June 6, 1980, by Plumb-ers Local Union No. 1, United Association of Jour-neymen and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada, AFL-CIO, herein called the Union, andduly served on H & R Contracting Corp., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 29, issued a complaint and noticeof hearing on July 21, 1980, against Respondent, al-leging that Respondent had engaged in and was en-aging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding. Respondent failed to file ananswer to the complaint.On January 26, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 29,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentfailed to file a response to the Notice To ShowCause and therefore the allegations of the Motionfor Summary Judgment stand uncontroverted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The Respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the Respondent is with-out knowledge, in which case the Respondentshall so state, such statement operating as adenial. All the allegations in the complaint, ifno answer is filed, or any allegation in thecomplaint not specifically denied or explainedin an answer filed, unless the Respondent shallstate in the answer that he is without knowl-edge, shall be deemed to be admitted to be255 NLRB No. 73true and shall be so found by the Board, unlessgood cause to the contrary is shown.The complaint and notice of hearing served onRespondent' herein specifically states that unlessan answer to the complaint is filed within 10 daysof service thereof "all of the allegations in theComplaint shall be deemed to be admitted to betrue and may be so found by the Board." Accord-ing to the uncontroverted allegations of the Motionfor Summary Judgment, a letter dated December17, 1980, was sent to Respondent by registeredmail stating that an answer had not been receivedand that if no answer were filed counsel for theGeneral Counsel would move for summary judg-ment. On December 29, 1980, Respondent's presi-dent, Charles Rosenthal, telephoned counsel for theGeneral Counsel. At that time counsel for the Gen-eral Counsel informed Rosenthal that unless Re-spondent filed an answer by January 8, 1981, amotion for summary judgment would be filed withthe Board; Rosenthal then stated that he wouldsubmit an answer on behalf of Respondent immedi-ately. By letter dated December 30, 1980, counselfor the General Counsel confirmed her intention tofile the Motion for Summary Judgment in theevent that Respondent's answer to the complaintwas not received as requested. Pursuant to Ro-senthal's request, a duplicate copy of the complaintand notice of hearing was enclosed with this letter.Accordingly, no good cause having been shownfor the failure to file a timely answer, the allega-tions of the complaint are deemed admitted and arefound to be true and we hereby grant the Motionfor Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTH & R Contracting Corp., at all times materialherein, has been a New York corporation with itsprincipal place of business located in Brooklyn,New York, where it is and has been at all timesmaterial herein engaged in performing plumbingand contracting and related services. During theyear preceding the issuance of the complaint (aperiod which was representative of its annual oper-ations generally), Respondent performed servicesvalued in excess of $50,000 for various enterpriseslocated in the State of New York, which enter-prises in turn shipped goods valued in excess ofi According to the uncontroverted allegations of the Motion for Sum-mary Judgment, Respondent was served a copy of the complaint by reg-istered mail in accordance with Sec. 102.11 of the Board's Rules andRegulations. Series R. as amended. and Sec. 11(4) of the ActH & R CONTRACTING CORP. 491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARD$50,000 to firms located outside the State of NewYork, and which enterprises are engaged in inter-state commerce. We therefore find that Respondentis, and has been at all times material herein, an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will ef-fectuate the policies of the Act to assert jurisdic-tion herein.11. THE LABOR ORGANIZATION INVOLVEDPlumbers Local Union No. 1, United Associationof Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States andCanada, AFL-CIO, is, and has been at all timesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESAt all times material herein the Union has beendesignated and recognized by Respondent as theexclusive collective-bargaining representative ofRespondent's employees in a unit consisting of allplumbing employees, excluding all office clericalemployees, guards, and supervisors. The relation-ship between the Union and Respondent has beenembodied in successive collective-bargaining agree-ments, the most recent of which is effective by itsterms for the period August 4, 1978, until August3, 1981. This collective-bargaining agreement pro-vides, inter alia, that Respondent shall transmitpayments to the pension, welfare, security benefits,and vacation funds of the Union on a monthlybasis; however, since on or about January 1, 1980,Respondent has failed and refused to make suchpayments.Accordingly, we find that Respondent, by failingand refusing since January 1, 1980, to make suchpayments as provided for in the contract, has re-fused, and continues to refuse, to bargain collec-tively with the representative of its employees inviolation of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe unfair labor practices of Respondent setforth in section III, above, occurring in connectionwith its operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act.We have found that Respondent has failed tomake required monthly contributions to theUnion's pension, welfare, security benefits, and va-cation funds since on or about January 1, 1980. Inorder to dissipate the effect of these unfair laborpractices, we shall order Respondent to make itsemployees whole by transmitting the required con-tributions to the Union's pension, welfare, securitybenefits, and vacation funds, with interest, if appro-priate, to be determined in the manner described inMerryweather Optical Company, 240 NLRB 1213,1216, fn. 7 (1979).2The Board, upon the basis of the foregoing un-contested facts, makes the following:CONCLUSIONS OF LAW1. H & R Contracting Corp. is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Plumbers Local Union No. 1, United Associ-ation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Respondent, by failing to make requiredmonthly contributions to the Union's pension, wel-fare, security benefits, and vacation funds since onor about January 1, i980, has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.4. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the rights guaranteed them in Section7 of the Act, and thereby has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.2 There, the Board explained thatBecause the provisions of employee benefit fund agreements arevariable and complex, the Board does not provide at the adjudica-tory stage of a proceeding for the addition of interest at a fixed rateon unlawfully withheld fund payments. We leave to the compliancestage the question of whether Respondent must pay any additionalamounts into the benefit funds in order to satisfy our "make-whole"remedy. These additional amounts may be determined, dependingupon the circumstances of each case, by reference to provisions inthe documents governing the funds at issue and, where there are nogoverning provisions, to evidence of any loss directly attributable tothe unlawful withholding action, which might include the loss ofreturn on investment of the portion of funds withheld. additional ad-ministrative costs, etc., but not collateral losses. H &r R CONTRACTING CORP.493ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,H & R Contracting Corp., Brooklyn, New York,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to bargain with PlumbersLocal Union No. 1, United Association of Journey-men and Apprentices of the Plumbing and Pipefit-ting Industry of the United States and Canada,AFL-CIO, by failing and refusing to make con-tractually required monthly contributions to saidUnion's pension, welfare, security benefits, and va-cation funds.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their rights under Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Make whole its employees, in the manner setforth in the section of this Decision entitled "TheRemedy," for Respondent's unlawful failure sinceon or about January 1, 1980, to transmit contrac-tually required contributions to the Union's pen-sion, welfare, security benefits, and vacation funds.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records and all other records neces-sary to analyze the amount of the contributions dueunder the terms of this Order.(c) Post at its Brooklyn, New York, place ofbusiness copies of the attached notice marked "Ap-pendix."3Copies of said notice, on forms providedby the Regional Director for Region 29, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees area In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail and refuse to makemonthly contributions to the pension, welfare,security benefits, and vacation funds of Plumb-ers Local Union No. 1, United Association ofJourneymen and Apprentices of the Plumbingand Pipefitting Industry of the United Statesand Canada, AFL-CIO, as required by ourcollective-bargaining agreement with PlumbersLocal Union No. 1.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteedunder Section 7 of the Act.WE WILL make whole our employees bytransmitting contributions dating from on orabout January 1, 1980, to the pension, welfare,security benefits, and vacation funds of Plumb-ers Local Union No. 1, as required by our col-lective-bargaining agreement with PlumbersLocal Union No. 1.H & R CONTRACTING CORP.H & R CONTRACTING CORP. 493